Mattice, J. H. T.
Jennings was appointed receiver by the order of July fourth. The hearing of that date has been opened at the instance of the Attorney-General to enable him to defend. He now concedes the right of the judgment creditor to the appointment of a receiver, but insists that some person other than Jennings should be appointed.
He is supported in that contention by the person Folding a bare majority of the bonds. Practically all others -financially interested in the road request the appointment and continuance of Hr. Jennings. This includes judgment creditors, stockholders and the holders of nearly half of the bonds. Hany of the' business men and citizens of the principal places through which the road passes also request his appointment. Since his appointment July fourth he has commenced an action in equity against the holder of a bare majority of the bonds for an adjudication that they actually belong to and are the property of the railroad company.
The receipts of the road have largely increased since Ms appointment as receiver, no accidents have occurred, the *299road has apparently been properly operated and its affairs properly administered. He is familiar with the affairs of the road and I believe him to be honest and competent. The people along the route, whose patronage supports the road, share that confidence. In addition the significant fact that no person financially interested in the road objects to his appointment, except the holder of bonds whose title is challenged by a suit already brought by him, leads me to the conclusion that it would be proper to continue him in office so long as he does no unwise or improper act as such receiver.
An order may be entered confirming the order of July fourth and continuing him as receiver.
Ordered accordingly.